Citation Nr: 1816052	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-13 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether the reduction of the disability evaluation for tinea versicolor from 60 percent disabling to 30 percent disabling, effective August 1, 2013, through April 7, 2015, was proper.

2.  Entitlement to an increased rating for tinea versicolor currently evaluated as 30 percent disabling for the period from August 1, 2013, and at 60 percent from April 7, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. C. King, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, decreasing the Veteran's disability evaluation for his service-connected tinea vesicular, chest, neck and shoulders from 60 percent to 30 percent, effective as of August 1, 2013. 

The Board remanded this case in October 2015 for additional development, and by rating decision dated January 2016, the Agency of Original Jurisdiction (AOJ) increased the evaluation for tinea versicolor to 60 percent, effective April 4, 2015. The case has been returned to the Board. As the January 2016 was short of a full grant of the benefits sought on appeal, the issue remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an increased rating remains in controversy when less than the maximum available benefit is awarded post-appeal).

The evidence of record consists of electronic records stored on the Veterans Benefits Management System (VBMS)/Virtual VA.


FINDINGS OF FACT

1.  In a January 2012 rating decision, the RO proposed a rating reduction for the Veteran's tinea versicolor.

2.  In a May 2013 rating decision, the RO implemented the proposed reduction to a 30 percent evaluation for the Veteran's tinea versicolor (previously rated as 60 percent disabling), effective August 1, 2013.

3.  At the time of the May 2013 rating decision, the 60 percent evaluation for the Veteran's tinea versicolor had been in effect since July 16, 2009. 

4.  The medical evidence from July 16, 2009, through August 1, 2013, was insufficient to conclude that there was sustained improvement of the Veteran's tinea versicolor.

5. The rating decision dated January 2016 increased the evaluation of the Veteran's tinea versicolor to 60 percent, effective April 4, 2015.

6.  60 percent is the maximum disability evaluation available under the rating schedule for tinea versicolor.  


CONCLUSIONS OF LAW

1. The reduction in evaluation for tinea versicolor from 60 percent to 30 percent was not proper. 38 C.F.R. §§ 3.350, 4.7, 4.118, Diagnostic Code 7806 (2017)

2. The Veteran is entitled to an evaluation of 60 percent, but no higher, for tinea versicolor from August 1, 2013. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist/Prior Remand Compliance

The Veteran has not raised any procedural arguments regarding the notice or assistance provided for her claims. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding compliance with the prior remand instructions, the Board finds that there has been substantial compliance by the Agency of Original Jurisdiction (AOJ). See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

II. Propriety of Reduction; Rating

Where a claimed disorder, such as a skin disability, is cyclical or fluctuating in severity, the VA should provide the veteran with an examination during an active stage of the disability, when possible. See, e.g., Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (holding that an examination during an inactive stage of a disability was inadequate where it was unclear whether the examiner considered prior manifestations of the disability). Additionally, the law provides that skin diseases "will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated." 38 C.F.R. § 3.350.

In this case, the Veteran was afforded a VA examination of his skin condition in September 2009, which showed his tinea versicolor affected 60 percent of his total body surface area and 5 percent of his exposed surface area, affecting mostly the upper chest, upper back, bilateral upper outer arms, axilla, posterior neck, and posterior scalp. Pink scaly eruption with plaques that coalesced into large plaques was noted, consistent with the diagnosis of tinea versicolor. The Veteran reported the tinea versicolor was intermittent, constant, and progressive, and indicated that the condition was worse in the hotter climate. 

Subsequently, a VA examination was performed in January 2011, which assessed the skin condition as affecting approximately 20 to 40 percent of his exposed surface area, with it being scattered on his bilateral upper extremities, chest, abdomen, back, neck buttocks, with hypopigmented scaly papules and plaques coalescing into large plaques, consistent with tinea versicolor. The Veteran reported using a topical Lamisil cream for six weeks or more.

The May 2013 rating decision noted that the Veteran did not report for a VA examination scheduled in April 2013. 

A February 2014 VA examination noted that the Veteran reported his skin condition was getting better. The examiner noted that an approximate 20 to 40 percent of the total body area was affected on the current examination, with five percent of the exposed body areas. The Veteran was noted to have taken fluconazole, and to use nizoral shampoo two to three times per week, and to use lotion and Vaseline. The Veteran reported that he was having difficulty obtaining treatment because there was no longer a dermatology clinic at the Buffalo VA medical center.

In the January 2016 VA examination, the Veteran reported that his condition did not improve as noted in the prior examinations, and continued to get worse and involve new areas. The Veteran reported taking oral medications constantly, and using more than six weeks of topical mediation of hydrocerin cream. In addition to the chest, neck and shoulders, the Veteran reported that both arms, armpits, scalp, face, groin/scrotum and his buttocks were affected. The examiner approximated the Veteran's total body area affected to be 20 to 40 percent, with 5 to 20 percent of his exposed body being affected, and noted multiple scaling hypopigmented thin plaques on the anterior arms, upper chest, mustache line on face, cheeks, chin, scalp, underarms, inguinal area, scrotum, top of buttocks and upper back. 

The Board has carefully considered the evidence of record, and notes that there is some degree of approximation as to the percentage of skin affected in the medical evaluations, and also notes that the condition is not static, with flaring and progressive instances having been reported, with some seasonal variation. In our prior decision, the Board expressed doubts about the timing of the examinations used to justify the reduction of the disability evaluation, and requested an examination be obtained and scheduled during an active period of his tinea versicolor.

Affording the benefit of doubt to the Veteran with regards to these factors, as required pursuant to 38 C.F.R. § 4.7, the Board finds that the evidence of record did not "clearly warrant" a conclusion of sustained improvement, as required per 38 C.F.R. § 3.350, so as to justify a reduction of the 60 percent evaluation for the tinea versicolor. As such, reduction was not warranted, and the Veteran is entitled to reinstatement of the 60 percent evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7806 from August 1, 2013 through April 6, 2015.

All recorded symptomatology associated with the disability at hand is contemplated and adequately compensated under the 60 percent assigned rating assigned to all periods on appeal under 38 C.F.R. § 4.118, Diagnostic Code 7806, which is the schedular maximum.


ORDER

Reduction of the 60 percent evaluation was not warranted; the Veteran is entitled to a 60 percent evaluation for his tinea versicolor from August 1, 2013 through April 6, 2015 under 38 C.F.R. § 4.118, Diagnostic Code 7806.

From August 1, 2013, an evaluation in excess of 60 percent is not warranted.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


